DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 34-38 have been considered but are not persuasive.  Applicant argues that Ginn does not teach the deployment member having a second bend since the member does not extend to the location of the second bend while relying on figure 1A. Examiner respectfully disagrees and points to figure 1B which shows the delivery member being inserted during normal use. The delivery member is shown to clearly extend to the location of the second bend. Therefore, Applicant’s arguments are not persuasive but the broadening of the claims by deleting language directed to the clear material and ductile reinforcement element warrants the new rejection below.
Claim 43 is newly added. Claims 1-5, 34-38, and 43 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 34-38, 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "its shape" in line 11. It is unclear what this limitation is referring to. In an effort to compact prosecution, “its” is assumed to read --the shape of the stopper member--.
Claim 1 recites the limitation "the common carotid artery" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the carotid artery in the preamble or another artery that does not have antecedent basis. In an effort to compact prosecution, “the common carotid artery” is assumed to read --the carotid artery--.
Claim 5 recites the limitation "the artery" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the carotid artery in the preamble or another artery that does not have antecedent basis. In an effort to compact prosecution, “the common carotid artery” is assumed to read --the carotid artery--.
Claim 43 recites the limitation "the common carotid artery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the carotid artery in the preamble or another artery that does not have antecedent basis. In an effort to compact prosecution, “the common carotid artery” is assumed to read --the carotid artery--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 34-38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Criado (US 20090024072) in view of Ginn (US 2011/0213410).
Regarding claim 1, Criado discloses a device for use in accessing and treating a carotid artery comprising an arterial access sheath (605) having a distal section with a distal end (figure 6A) adapted to be introduced into the common carotid artery ([0076]), a proximal end and a lumen extending between the distal and proximal ends (figure 6A), and a stopper member (705) configured to be placed over the distal section of the sheath (figure 7A), wherein the member limits insertion of the sheath into the carotid artery to more than a portion of the length of the distal most portion of the distal sheath ([0079] lines 7-8, member limits the insertion length of the sheath). Criado further discloses the stopper member can deform from a straight shape (figure 7A) and a second bent shape (figure 2C shows the stopper being bent from a straight configuration).

 However, it would have been obvious to a skilled artisan at the effective filling date of the invention to have the stopper maintain the second shape after deformation since it would make the device maintain its shape for conformity to surrounding anatomy. In the figures, 2C and 7A, the device is not shown to change shape. Criado discloses the device is flexible to conform to anatomy ([0083]). The conformity to anatomy satisfied Applicant's newly added limitation, since the walls of the anatomy acts as a force on the device in order to change its shape. Therefore, it would have been obvious to one skilled in the art at the effective filling date to make the device retain the shape after deformation to conform to surrounding anatomy. 
Criado does not teach the stopper having multiple bends. Criado only depicts the stopper as having one bend when being inserted into the device. Criado shows the flexible nature of the stopper but does not explicitly disclose multiple bends.
Ginn discloses devices for vessel access in the same field of endeavor as the Applicant. Ginn teaches an elongated deployment member (10, figure 1A, [0023]) that fits over a closure device (14). The elongated deployment member having multiple bends (figure below).
Ginn utilizes a flexible material for the deployment member to allow for easy manipulation by the user ([0023]). Having a rigid deployment member would result in stiff manipulation during insertion. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Criado with Ginn in order to allow for flexible movement of the device during insertion.

    PNG
    media_image1.png
    298
    454
    media_image1.png
    Greyscale

Regarding claim 2, Criado further discloses the straight shape (figure 7A) and the bent shape (figure 2C).
Regarding claim 3, Criado further discloses making the stopper from deformable material ([0079], the flared end deforms to mate with the adapter). In figure 7A, part of the stopper deforms near the proximal end.
Regarding claim 4, Criado teaches the invention substantially as claimed by does not teach the range of length the stopper element limits the insertion. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an appropriate length of insertion for the purpose of limit the insertion and prevent dislodging the closure device. The length of insertion is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Criado teaches that in 
Regarding claim 5, Criado further discloses the stopper covers a portion of the distal section of the sheath such that a portion of the distal portion is covered by the sheath (figure 7A) and a portion of the distal portion is exposed (figure 7A), the stopper limits the exposed portion to be inserted into the artery ([0079]). The conformity to anatomy satisfied Applicant's newly added limitation, since the walls of the anatomy acts as a force on the device in order to change its shape.
Regarding claims 34-35, Criado further teaches the stopper member can have a greater stiffness than the sheath ([0082]). The sheath is meant to be flexible during and after insertion ([0080]) and a stiffening element is needed to stiffen the sheath such as a stopper member. In order to keep the shape of the sheath, the stopper member is necessarily a stiffer element than the sheath and allows the sheath to maintain shape during insertion as described ([0080-0082]). It would be obvious to one skilled in the art at the effective filing date to modify the stopper member as described by Criado to allow for easy insertion and conformity to anatomy after insertion ([0083]).
Regarding claims 36-37, Criado does not teach multiple bends and a straight section in the second shape. Ginn further teaches the elongated deployment member having at least two bends and the shape includes one straight section.
Ginn utilizes a flexible material for the deployment member to allow for easy manipulation by the user ([0023]). Having a rigid deployment member would result in stiff manipulation during insertion. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Criado and Chmura with Ginn in order to allow for flexible movement of the device during insertion.
Regarding claim 38, the cited prior art do not teach the amount of bends being more than two. However, it would have been obvious to one having ordinary skill in the art at the time 
Regarding calim 43, the limitation “the multiple bends are located external to the carotid artery when the arterial access sheath is introduced into the carotid artery” is a statement of intended use since the limitation relies on the use of the device being inserted into the artery. a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the device of Criado and Ginn are made of flexible material, it follows naturally that the device would be able to have bends while outside the carotid artery. Further, it would have been obvious to a person of ordinary skill in the art knowing the flexibility of the Criado and Ginn devices to know that the device would be capable of bending in multiple places prior to introduction into the artery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAI H WENG/Examiner, Art Unit 3781